DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-21 are pending for examination.
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 does not recite any punctuation. Claims are to be written in complete sentence. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-21 interchange the terms “inactivated” and “knocked out,” see e.g. claim 7, which recite “additionally knocked out,” when claim 6 recites “inactivated.”    The metes and bounds of these terms are indefinite since it is unclear if Applicants intend for the terms “inactivated” and “knocked out” to be of the same scope.  It is suggested that Applicants use a single term either “fully inactivated,” or “knocked-out.”
Claim 21 recites the cell according to claim 2, “further comprising EPO, an IgG antibody, a protein involved in hemostasis, or a coagulation factor.”  The metes and bounds of the phrase “further comprising” as it relates to the mammalian cell of claim 2 is uncertain, because it is unclear if the mammalian cell already comprises one or more of these genes in their genome.   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2-21 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
The instant claims are drawn to a non-isolated mammalian cell.  Although the claims indicate that the cell is genetically modified, and is therefore not a product of nature, the specification (page 103, lines 5-9) as filed recites that the “cell” of the invention includes the following: 
In one embodiment of the present invention is the cell selected from the group consisting of CHO, NSO, SP2/0, YB2/0, YB2/3HL.P2.G11.16Ag.20, NSO, SP2/0- Ag14, BHK cell derived from a syrian hamster kidney tissue, antibody-producing hybridoma cell, human leukemia cell line (Namalwa cell), an embryonic stem cell, and fertilized egg cell. 
In the instant case, the specification defines a “cell” in such a way as to encompass a fertilized egg.  The claims are therefore interpreted as reading on an intact human embryo because the claims encompass a fertilized human egg, or where the cell resides or will reside in a human being, which is not considered patentable subject matter.
Applicants are advised to amend the claims to recite wherein the claimed cell is an “isolated non-human mammalian cell.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by BETENBAUGH (WO2012094627A2).
Regarding claim 2, Betenbaugh (2012) discloses mammalian cells wherein sialytransferase genes, St3gal4 and St3gal6 are inactivated in the cell.  See the following ¶:
[0054] One manner to reduce the alpha 2-3 sialic acid content is by lowering the expression of one or more alpha2-3 siafylatransferase genes including ST3gall, St3gal2, St3gal3, St3gal4, st3gal5, st3gal6 that may be expressed in a CHO or mammalian or eukaryotic cell lines or the activity of the alpha2-3 sialyltransferase activity. The alpha2-3 sialic acid may be reduced using siRNA or other technologies that are used to lower activity level, substrate specificity, or expression of active protein. Specific chemical inhibitors of the protein could also be used. Another alternative is to knock out or otherwise mutate the gene or genes (Stgall, St3gal2, St3gal3, St3gal4, St3gal5, St3gal6) at the DNA level such as alpha2-3 sialyltransferase activity is reduced or eliminated.
This disclosure reads on the full scope of claim 2 of the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over BETENBAUGH (WO2012094627A2 or US20130243744A1) in view of Priest et al. (US2009/0311247A1).
Betenbaugh teach a recombinant expression system for the production of recombinant glycoproteins that have increased sialic acid content and contain predominantly alpha2-6 sialic acid linkages (See abstract).  As stated above, “one manner to reduce the alpha 2-3 sialic acid content is by lowering the expression of one or more alpha2-3 siafylatransferase genes including ST3gal1, St3gal2, St3gal3, st3gal4, st3gal5, st3gal6 that may be expressed in a CHO or mammalian or eukaryotic cell lines or the activity of the alpha2-3 sialyltransferase activity.” (See ¶ [0056]).
However, Betenbaugh does not teach wherein the glycoprotein is EPO.  Priest et al. teach that sialic acid motifs present on CHO cell expressed glycoproteins are prone to degradation by a CHO cell endogenous sialidase.  Therefore, it would have been obvious for a person of ordinary skill in the art seeking to produce glycoproteins using non-human mammalian cells, including EPO and Flt3, would have been motivated to utilize CHO wherein endogenous sialidase function has been knocked out.  One of ordinary skill in the art would have been motivated to make this modification in order to produce glycoproteins from non-human mammalian cells exhibiting physiochemical and pharmacological characteristics that are similar to those from human cell-derived glycoproteins.  
Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Betenbaugh, Lin et al. (WO 2013/106515 A1), Rossomando (WO2011109600A1) and Wong et al. (2010; See IDS).
As described above, Betenbaugh teach a recombinant expression system for the production of recombinant glycoproteins that have increased sialic acid content and contain predominantly alpha2-6 sialic acid linkages (See abstract).  As stated above, “one manner to reduce the alpha 2-3 sialic acid content is by lowering the expression of one or more alpha2-3 siafylatransferase genes including ST3gal1, St3gal2, St3gal3, st3gal4, st3gal5, st3gal6 that may be expressed in a CHO or mammalian or eukaryotic cell lines or the activity of the alpha2-3 sialyltransferase activity.” (See ¶ [0056]).
Additionally, Betenbaugh teach that another means for increasing sialic acid content also be achieved by increasing the expression of other enzymes, including galactose transferase and fucosyltransferase, see the following paragraphs [0059-0060]:
 [0059] The sialic acid content can be increased by increasing the branching available by overexpression of galactose transferase or otherwise increasing its activity to allow more branches that are available for capping with sialic acid such as alpha2-6. Another approach would be to increase mannosidase and GnT expression or activity levels so that branching can proceed more rapidly.

[0060] Increasing the presence of other molecules that may lower the capacity of sialdases in the body to remove or cleave off either alpha2-6 or even alpha2-3 sialic acid. One potential approach would be to increase the expression or activity of a fucosyltransferase that will bind to a sugar group and inhibit neuraminidase activity in the body. Such a fucosyltransferase would be an alpha3fucosyltransferase or (alpha3FucT) encoded by FUT4, FUT5, FUT6, FUT7, FUT8, FUT9 or alpha3,4 fucosyltransferase (FucTLe) FUT3 or alpha2fucosyltransferase (FucTLe) encoded by FUT1, FUT2. FIG. 9 shows a modified N-glycosylation pathway of high and low passage LNCaP cells. A main feature of this pathway is the absence of Type I glycans (see FIG. 9), implying that glycans characteristic of these cells are type II glycans. The enzyme associated with type II glycans, b4GalT presents increased expression of B4GALT1 and B4GALT3 genes among other genes. The main difference between low and high passage LNCaP cell lines is the increased expression of FucTH in high passage LNCaP cells in both microarray data and mass spectra model predicted enzyme levels.

Betenbaugh also teach wherein sialic acid expression in non-human mammalian cells by expressing ST6GAL genes in the cell, see the following:
[0071] This example illustrates recombinant expression systems that increase alpha2-6 sialic acid content in glycoproteins by engineering genes for generating alpha2-6 ialyltransferase in CHO.
[0072] The first step will be to express the gene for alpha2-6sialyltransferase (ST6GAL1; Pubmed Gene ID: 6480) in CHO-rhuBChE. The gene for human ST6GAL1 will be obtained from a commercial cDNA library. As an alternative, ST6GAL1 cDNA can be cloned from total UNA isolate using reverse transcriptase and human ST6GAL1 gene specific PCR primers. The full length cDNA will be inserted into the pcDNA mammalian expression vector, which also contains a zeocin resistance gene (pST6GAL1-zeocin). Then CHO-rhuBChE cells will be transfected with the pST6GAL1-zeo plasmid using lipofectamin 2000 (Invitrogen) and clonal isolates selected in selection medium containing zeocin antibiotic. This process will afford CHO-rhuBChE-ST6GAL1 clones co-expressing recombinant huBCHE and ST6GAL1, which may be analysed by positive western blot against anti-ST6GAL1 antibody.

Lin et al. describes cell lines deficient in Mgatl. The cell line can be e.g. a CPIO, BHK, HEK293 or NSO cell line. The gene may be knocked out. The inactivation of the Mgatl gene is obtained by a targeting endonuclease ZFN, TALEN... Methods for preparing the Mgatl deficient cell lines and for producing recombinant glycoproteins using said cell lines (abstract; paragraphs 4-6, 17, 18, 30-44, 79-81; examples 1, 3, 7).  (It would have been obvious to the person of ordinary skill in the art at the effective filing date of the instant invention to have utilized editing systems including ZFN and Talens to genetically modify the non-mammalian cells to inactivate glycosyltranferases due to the teachings of Lin et al. which provide clear motivation for the use of this technique).
Rossomando (WO2011109600A1) describe methods for modifying the glycosylation pattern of a peptide comprising the use of non-mammalian cells.  The cells of Rossomando include those wherein the expression of mgat1 and/or mgat4 are inactivated, see the following:
[0019] Provided herein are isolated mammalian host cells, in which the mRNA expression of a target gene selected from the group consisting of: Mgatl, Mgat4, SLC35A1, SLC35A2, and GNE is inhibited by RNA interference, wherein when a gene encoding a polypeptide is introduced into the host cell and expressed, the host cell produces a polypeptide comprising the encoded polypeptide molecule which contains a terminal mannose in at least one glycosylation chain (e.g., N-linked glycosylation chain), said polypeptide having increased affinity for the mannose receptor when compared with the polypeptide produced in the presence of Mgatl, Mgat4, SLC35A1, SLC35A2, or GNE expression, thereby producing a polypeptide with increased macrophage internalization.
[0020] In one embodiment, the cell is a CHO cell or a CHO cell derivative (e.g., CHO-DG44 cells). 
Wong et al. (2010; See IDS 10/12/2017) Wong et al. describes FUT8-deleted CHO cells, wherein said cells are used for the production of fucosylated antibodies. 
Absent evidence of unexpected properties associated with the full scope of the claimed invention, it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to have combined the teachings of the cited references in the design of the instant invention.  Specifically, the ordinary skilled artisan, seeking to alter the glycosylation patterns of a protein in a mammalian cell would have been motivated to design cells comprising the various mutations of glycosyltransferases recited in the instant claims.  Since there is no particular phenotype recited in the claims for the mutated cells, the combination of the various mutations of glycosyltransferases recited in the claims appear to be a simple matter of design choice.  All recited genes were known in the art at the effective filing date, and their roles in controlling glycosylation were also elucidated to some extent, as evidenced by the references set forth above.  See Figure 9 of Bettenbaugh, which describes a modified N-glycosylation pathway for producing cell lines for producing glycosylated proteins.











Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633